ORDER
PER CURIAM:
Linda Leake appeals the judgment of the Circuit Court of Callaway County denying her motion for contempt and sanctions against the City of Fulton and Missouri Intergovernmental Risk Management Association, claiming that the court erred in denying the motion for contempt because the employer refused to pay interest on the past due compensation awarded by the Labor and Industrial Relations Commission after the work-related death of-her husband. The trial court’s judgment refusing to enter an order of contempt is affirmed. Rule 84.16(b).